Citation Nr: 1003369	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  05-19 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to increased rating for a scar, left anterior 
neck.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from October 1992 to March 
1999.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 2004 rating decision in which the RO granted 
increased ratings of 10 percent, each, for the Veteran's 
service-connected residuals of fracture, proximal phalanx, 
right middle finger, and scar, left anterior neck, both 
effective September 29, 2003 (the date of the claim for 
increase).  In December 2004, the Veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in March 2005, and the Veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) 
in May 2005.

In his December 2004 NOD, the Veteran requested a Board 
hearing; however, in his May 2005 substantive appeal, he 
indicated that he did not want a Board hearing.  The request 
for a Board hearing is deemed withdrawn.  See 38 C.F.R. § 
20.704(e) (2009).  

In June 2005, the Veteran testified during a hearing before a 
Decision Review Officer (DRO) at the RO; a transcript of that 
hearing is of record.

In March 2008, the Board denied the Veteran's claim for a 
rating in excess of 10 percent for residuals of a fracture, 
proximal phalanx, right middle finger.  At that time, the 
Board also remanded the Veteran's claim for a rating in 
excess of 10 percent for scar, left anterior neck, to the RO, 
via the Appeals Management Center (AMC) in Washington, DC, 
for further action, to include additional development of the 
evidence.  After completing the requested development, the 
AMC, in an October 2008 decision, awarded a disability rating 
of 30 percent, effective November 24, 2003, and returned the 
appeal to the Board.

For the reasons expressed below, the matter on appeal is, 
again, being remanded to the RO, via the AMC in Washington, 
DC.  VA will notify the Veteran when further action, on his 
part, is required.


REMAND

Unfortunately the Board finds that further RO action on the 
claim on appeal is warranted, even though such will, 
regrettably, further delay an appellate decision on the 
matter on appeal.

In a May 2001 rating decision, the RO awarded service 
connection for scar, left anterior neck, and assigned a 
noncompensable rating, effective May 17, 2000.

In a written statement received on September 29, 2003, the 
Veteran submitted a claim for an increased rating for scar, 
left anterior neck.

In an August 2004 rating decision, the RO awarded an 
increased rating, to 10 percent rating, for the Veteran's 
scar, left anterior neck, effective September 29, 2003, the 
date his claim for increase was received.

The Veteran subsequently appealed the matter of higher rating 
to the Board.  Following the Board's March 2008 remand, the 
AMC issued a rating decision in October 2008.  In that rating 
decision, the AMC granted an increased rating, to 30 percent, 
for the Veteran's scar, left anterior neck, effective 
November 24, 2003, identified as the date of the claim for 
increase.  

The Board finds, however, that it appears that the AMC 
assigned an incorrect effective date for the award of the 30 
percent disability rating.  A review of the claims file 
reveals that the Veteran filed his claim for increase on 
September 29, 2003 (and not November 24, 2003, as noted by 
the AMC).  Indeed, such was acknowledged by the RO in the 
August 2004 rating decision, when it increased the Veteran's 
disability rating from 0 to 10 percent, effective September 
29, 2003, which was then identified as the date of the claim.

Therefore, a remand is necessary for the RO to clarify (and, 
if necessary, to correct) the effective date for the award of 
the 30 percent rating for the Veteran's scar, left anterior 
neck.  The RO must resolve this matter to ensure that the 
Board identifies  and adjudicates what, if any, matter(s) 
remain(s) on appeal (e.g., the matter of  rating in excess of 
10 percent for the scar from the date of September 29, 2003 
claim for increase through November 23, 2003).  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

The RO should issue a rating decision in 
which it clarifies (and, if necessary, 
corrects) the effective date for the award 
of the 30 percent  rating for the 
Veteran's scar, left anterior neck.  
Thereafter, the RO should return the 
claims file to the Board, if otherwise in 
order.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
JACQUELINE E. MONR9E
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


